Citation Nr: 0405021	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  01-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to service connection for transient atrial 
fibrillation.

3.  Entitlement to service connection for depersonalization 
disorder with psychotic depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1984.

This appeal is from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The Montgomery, Alabama, RO now has 
jurisdiction over this case.  The veteran's appeal was before 
the Board and remanded to the RO in May 2000 and in December 
2002.  The latter remand was specifically to afford the 
veteran a videoconference hearing before the undersigned, who 
the Chairman of the Board of Veterans' Appeals designated to 
conduct the hearing and decide the appeal.  See 38 C.F.R. 
§ 7107 (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002) was enacted 
while this case was at the RO in remand status.  VA has never 
provided the veteran notice of the information and evidence 
necessary to substantiate her claims or of what information 
or evidence she must provide and which VA will obtain.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).

The September 2002 supplemental statement of the case on the 
issues on appeal provided the veteran the language of 
38 C.F.R. § 3.159 as it was before amendment in August 2001.  
Any future SSOCs in this case should provide current law and 
regulation.

The veteran has testified that a VA physician who treated her 
lupus in 1994 told her that she had had lupus for at least 10 
years.  She indicated, however, that she was unaware of any 
written opinion made by that physician.  A medical 
examination of the veteran, which includes an opinion as to 
the etiology and onset of the veteran's system lupus 
erythematosus is warranted.  38 U.S.C.A. § 5103A(d) 38 C.F.R. 
§ 3.159 (c)(4).

The veteran testified in February 2003 that she had regular, 
periodic, VA outpatient treatment at the Mobile VA Outpatient 
Clinic, most recently in December 2002.  The most recent 
record from that facility currently in the claims file is 
dated May 2000.  Obtaining more current records is within the 
scope of the VCAA.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  The RO must furnish 
notice of the VCAA to the veteran and 
this notice should inform the veteran of 
the information and medical or lay 
evidence not of record that is necessary 
to substantiate the claim, of the 
information and evidence that VA will 
seek to provide, of the information and 
evidence that she is expected to provide, 
and request that she provide any evidence 
in her possession that pertains to the 
claim.

2.  The RO should obtain the veteran's VA 
outpatient treatment records from the 
Mobile outpatient clinic dated from May 
2000 to the present.

3.  After the above development has been 
completed, the veteran should be afforded 
a the appropriate VA examination to 
determine the etiology of the veteran's 
systemic lupus erythematosus.  Such tests 
as the examiner deems necessary should be 
performed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should state an opinion as to whether the 
veteran has a current diagnosis of 
systemic lupus erythematosus and, if so, 
whether it is as least as likely as not 
that the veteran's systemic lupus 
erythematosus has it onset during active 
service, is causally related to any 
incident of service or was manifested to 
a compensable degree with in one year 
following discharge from active service.

4.  The RO should readjudicate the claims 
at issue, and determine whether any may 
now be allowed.  If not, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case, including 38 C.F.R. § 3.159 (2003), 
and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




